A & WwW NO

oO Oo nN D

10
1

—_—

12
13
14
15
16
17
1

oo

19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

RICHARD MICHAEL HAWORTH, Case No. 2:20-cv-09673-RGK (PD)
Petitioner,

JUDGMENT

V.
PATRICIA V. BRADLEY, Warden,
Respondent.

 

 

Pursuant to the Court’s Order Accepting the Report and
Recommendation of United States Magistrate Judge,
IT IS ADJUDGED that the Petition is dismissed without prejudice.

DATED: _June 21 2021.

 

Og eens KLAUSNER
UNITED STATES DISTRICT JUDGE

 
